
	
		I
		112th CONGRESS
		2d Session
		H. R. 4973
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Aderholt
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on certain
		  sleeping bag carry cases.
	
	
		1.Certain sleeping bag carry
			 cases
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Sleeping bag carry cases imported separately from sleeping
						bags, with a body of polyester or nylon, and with a drawstring closure, not
						under 77.5 cm in circumference and not exceeding 127.7 cm in circumference,
						valued not over $2 (provided for in subheading 6307.90.98)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
